Citation Nr: 0425821	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-00 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disability.  

2.  Entitlement to service connection for a lumbar spine 
disability.  

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, L.M. and C.M.




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to June 
1986.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, denied the veteran's 
claims of entitlement to service connection for thoracic 
spine disability, low back and hearing loss.  The veteran 
perfected an appeal as to these issues.

In a February 2004 rating decision, the RO granted service 
connection for hearing loss, evaluated as noncompensably 
disabling.  To the Board's knowledge, the veteran has not 
appealed that decision and it will not be further addressed 
here.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
[where an appealed claim for service connection is granted 
during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning "downstream" issues 
such the compensation level assigned for the disability and 
the effective date].  

The veteran presented oral testimony at a hearing held before 
a hearing officer at the RO in September 2003 and at a Travel 
Board hearing before the undersigned Veterans Law Judge in 
May 2004.  Transcripts of those hearings are associated with 
the claims file.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The probative evidence of record indicates that the 
veteran's thoracic spine disability is not related to his 
military service.

2.  The probative evidence of record indicates that the 
veteran's lumbar spine disability is not related to his 
military service.


CONCLUSIONS OF LAW

1.  A thoracic spine disability was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  A lumbar spine disability was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for a thoracic spine 
disability.  

2.  Entitlement to service connection for a lumbar spine 
disability.  

The veteran seeks entitlement to service connection for 
thoracic and lumbar spine disabilities.  As was noted in the 
Introduction, the veteran's PTSD claim is being remanded for 
additional development.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the December 
2002 Statement of the Case (SOC) and the December 2002 
Supplemental Statement of the Case (SSOC).  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated in 
October 2002.  This letter informed the veteran of the 
provisions of the VCAA and the specific evidence required to 
substantiate his claims for service connection.  The RO also 
informed him of the information and evidence that he was 
required to submit, and the evidence that the RO would obtain 
on his behalf.  The RO instructed him to identify any 
evidence that was relevant to his claims, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claims.  There is no indication that the veteran did not 
receive that letter.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform him of the evidence needed 
to substantiate his claims. 

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
(by rating decision in May 2002).  See Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  The Board notes, 
however, that the claim was readjudicated and a SSOC was 
provided to the veteran in December 2002 following VCAA 
notice compliance action.  The veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to the VA notice.  The veteran 
provided testimony in support of his claims at hearings in 
September 2003 and May 2004.  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claims 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
medical records and a report of VA examination, which will be 
described below.  The veteran and his representative have not 
identified any outstanding evidence.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claims.  See 38 C.F.R. § 3.103 (2003).  As 
noted above, the veteran testified at hearings held in 
September 2003 and May 2004.  

In deciding the issue on appeal, the Board has given thought 
to whether or not it is necessary that a medical nexus 
opinion be obtained.  The VCAA and implementing regulations 
require VA to provide a veteran with an examination or to 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  A medical examination or medical opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 66 
Fed. Reg. 45,631 (2001) [codified at 38 C.F.R. § 
3.159(c)(4)].  Competent medical evidence means evidence 
provided by a person who is qualified by education, training, 
or experience to offer medical diagnoses, statements, or 
opinions.  See 66 Fed. Reg. 45,630 (2001); [codified at 38 
C.F.R. § 3.159(a)(1)].

Upon review, the Board has concluded that a remand for a 
medical nexus opinion is not warranted.  As discussed in more 
detail below, the clinical records covering the veteran's 
period of service do not contain any reference to a back 
injury.  Thus, the matter whether or not any chronic 
disability had its inception in service is wholly contingent 
upon the probative weight to be assigned to the veteran's 
statements versus the contemporaneous clinical evidence.  The 
assessment of probative weight to be accorded between such 
evidence is a role for adjudicators, not medical providers.  
Cf. Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and 
cases cited therein [holding that the Board has the duty to 
assess the credibility and weight to be given to the 
evidence].  In short, the question to be answered is factual, 
not medical, in nature and is within the province of the 
Board.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  See, e.g.,  Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.  

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, as discussed elsewhere in this 
decision, in this case there is no objective evidence of in-
service back trauma.  Although the veteran now thinks that 
sustained a back injury in service, he is not competent to 
diagnose such injury.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

In addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Factual background

Service medical records are negative for any complaint, 
finding or diagnosis pertaining to the veteran's back.  

The veteran was afforded a VA examination in September 2001.  
It was noted that the veteran's medical history was given 
mostly by his significant other.  A back injury while working 
on repairing helicopters in service was noted.  He was 
treated with bed rest and sent back to duty.  Since then he 
has had recurrent episodes of back pain.  The diagnosis was 
lumbar and thoracic strain.  

A progress note from Arthritic Clinic, Boston Healthcare 
System, dated in November 2002, reported that the veteran was 
being treated for degenerative joint disease of the back with 
pain due to a helicopter accident.  

Also of record is a mishap report from the Air Force Safety 
Center noting a helicopter crash in September 1983; however, 
the veteran is not listed as a crew member or passenger.  The 
record indicates that there were no injuries.  

The veteran testified in support of his claims at hearings in 
September 2003 and May 2004.  He reported injuring his back 
during a hard helicopter landing during service.  He also 
reported injuring his back again when he helped lift a rotor 
head that had fallen on a recruit.  He indicated that he was 
given some Tylenol and told to go back to the base and rest 
for two days.  

Analysis

The veteran in essence contends that his claimed disabilities 
are the result of back injuries sustained in service.  As 
indicated above, under Hickson, three elements must be met: 
(1) current disability, (2) in-service incurrence; and (3) 
medical nexus.  

The medical evidence discloses diagnoses of thoracic and 
lumbar strain (September 2001 VA examination) and 
degenerative joint disease of the back (November 2002 VA 
progress note).  The veteran's claims are, therefore, 
supported by a current medical diagnosis of disability, thus 
satisfying Hickson element (1).  

For reasons expressed immediately below, the Board finds that 
a preponderance of the probative evidence does not, however, 
show the incurrence of a back injury during service or a 
nexus between the current thoracic and lumbar spine 
disabilities and military service.  Hickson elements (2) and 
(3) have therefore not been met.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, service medical records are completely 
negative for any record of back injury or for treatment for a 
back condition in service.  Although the submitted Air Force 
Safety Center record arguably confirming a helicopter crash 
in September 1983, the veteran is not listed as a crew member 
or passenger.  

Specifically with respect to disease, the first indication of 
a back condition was in November 2002, many years after 
service and long after the one year presumptive period for 
arthritis.  The veteran himself does not appear to contend 
that a disease was present in service or was manifested for a 
number of years thereafter.

Turning to the matter of in-service injury, the veteran 
contends that he sustained a back injuries during a 
helicopter crash/landing and while lifting a rotor head in 
service.  The service medical records are negative for 
reference to either of the alleged injuries.  The first 
reference to any back injury or disability was in September 
2001, approximately 15 years after the veteran left service.  

Although the veteran now thinks that sustained a back injury 
in service, he is not competent to diagnose such injury.  See 
Espiritu, supra. 

The veteran is competent to report symptoms.  However, he is 
not competent to medically identify the pathology which was 
the source of such symptoms.  Moreover, to the extent that 
the veteran is now contending that he had back problems in 
service, his current contentions are outweighed by the 
utterly negative service medical records and immediate post-
service medical records, which do not document any such back 
complaints.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]. 

The Board finds, therefore, that the preponderance of the 
probative evidence shows that the onset of any back 
disability, to include both injury or disease, did not occur 
during service.  Hickson element (2) has therefore not been 
met, and the veteran's claims fail on that basis alone.

The Board has the fundamental authority to decide a claim in 
the alternative. See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
Accordingly, the Board will address the remaining Hickson 
element, medical nexus.

The veteran in essence contends this his current thoracic and 
lumbar spine disabilities are the result of in-service 
injuries.  As discussed above, the veteran is not competent 
to provide opinions on medical matters such as the etiology 
of diseases.  See Espiritu; see also 38 C.F.R. § 3.159(a)(1).  
His statements are not, therefore, probative of a nexus 
between his neck disability and military service.  See also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) [unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].

The only competent nexus opinion of record is the November 
2002 progress wherein the VA physician indicated that the 
veteran's degenerative joint disease was due to a helicopter 
crash.  It appears that this opinion was based on the 
veteran's own statement that he injured his back in service, 
rather than a review of the service medical records, which as 
noted above document no such back injury.  The Court has held 
that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant]; see also Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996).  The November 2002 nexus 
opinion, based as it is on the veteran's own recitations, is 
accordingly entitled to no probative weight.

As discussed above in connection with the VCAA, inasmuch as 
the Board has found that the weight of the evidence is 
against the existence of a back injury in service and the 
presence of any back disability during service, the Board 
concludes that attempting to obtain a medical nexus opinion 
is not warranted.  See 38 U.S.C.A. § 5103A(d) (West Supp. 
2002); 38 C.F.R. § 3.159(c)(4).  As discussed above, whether 
or not any claimed neck disability had its inception in 
service is wholly contingent upon the probative weight to be 
assigned to lay recollections in contradiction to the 
contemporaneous clinical evidence.  See Curry, supra.  The 
assessment of probative weight to be accorded between such 
evidence is a role for adjudicators, not medical providers.  
Therefore, there is no question left in this matter that 
would require a medical examination or opinion in order to 
make a decision.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for service connection for thoracic and 
lumbar spine disabilities.  The benefits sought on appeal are 
accordingly denied.  


ORDER

Entitlement to service connection for a thoracic spine 
disability is denied.

Entitlement to service connection for a lumbar spine 
disability is denied.


REMAND

3.  Entitlement to service connection for PTSD.  

Reasons for remand

Stressor verification

The veteran's DD 214 reflects service in the United States 
Air Force from September 1982 to June 1986.  There is no 
indication that he received awards or decorations indicative 
of combat.  His military occupational specialty was 
helicopter mechanic.  

In a November 2002 statement, the veteran provided the names 
of fellow soldiers, including his Captain.  See statement 
dated November 26, 2002, last page.  

The veteran reports three stressful incidents in service 
which he feels caused his PTSD.  The first is the 
aforementioned helicopter crash/landing.  The second is 
having to get the body of a man who was impaled on a tree 
off.  He indicates that he was on a classified mission at the 
time and took enemy fire.  The third involved covert 
operations while in Nicaragua, Grenada and Lebanon.  He 
states that a friend "[redacted]" was killed by a sniper.  

As noted above, a mishap report from the Air Force Safety 
Center documents a helicopter crash in September 1983, but 
does not reflect that the veteran was a passenger or crew 
member.  The Board notes, however, that a written notation 
maintains that a Social Security number on the document 
matches that of the veteran's Captain.  

Upon review, the Board believes that the veteran's service 
personnel records should be obtained and associated with his 
VA claims folder in order to provide a more accurate picture 
of his in-service duties.  

In addition, a finding has not been made to date as to 
whether the veteran was engaged in combat activity with the 
enemy relative to the occurrence of any alleged stressor.  In 
the event of the absence of such a finding, a stressor must 
be established by official service records or other credible 
supporting evidence.  Gaines v. West, 11 Vet. App. 353 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  In this regard, the Board 
notes that the RO indicated in the May 2002 rating decision 
that the "available evidence is insufficient to confirm that 
the veteran actually engaged in combat...."  

The Board observes that a request has not been made of the 
United States Armed Services Center for Unit Records Research 
(USASCURR), to verify the veteran's alleged stressors.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should obtain the veteran's 
service personnel file (DA Form 20) from 
the National Personnel Records Center.

2.  Thereafter, VBA must make a specific 
determination, based on the complete 
record, as to whether the veteran engaged 
in combat with the enemy.

3.  If combat is not verified, VBA should 
attempt to verify the veteran's alleged 
stressors, including participation in 
covert operations in Nicaragua, Grenada 
and Lebanon with the USASCURR.  In 
conjunction with the request, USASCURR 
should be provided with a copy of the 
veteran's November 2002 statement 
relating to his alleged stressors.  

4.  Thereafter, VBA should readjudicate 
the claim for service connection for 
PTSD.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



